Filed 10/13/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 243







In the Matter of Marcus Trevor Bartole



     ------------------------



Julie Lawyer, Burleigh County 

Assistant State’s Attorney, 		Petitioner and Appellee



v.



Marcus Trevor Bartole, 		Respondent and Appellant







No. 20150134







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Julie A. Lawyer, Burleigh County Assistant State’s Attorney, 514 E. Thayer Ave., Bismarck, ND 58501; petitioner and appellee.



Matthew J. Arthurs, 220 N. Fourth Street, Bismarck, ND 58501; for respondent and appellant.

Matter of Bartole

No. 20150134



Per Curiam.

[¶1]	Marcus Bartole appeals from a district court order for his continued commitment as a sexually dangerous individual.  Bartole argues there was not clear and convincing evidence he was likely to engage in further acts of predatory conduct and that he has serious difficulty controlling his behavior.  Bartole also claims the district court violated his due process rights when it admitted an addendum to the State Hospital’s report containing a new psychological diagnosis the day of his discharge hearing.  Bartole did not object to the admission of the addendum or seek a continuance at the discharge hearing.  We conclude the district court did not abuse its discretion in admitting the addendum containing a new psychological diagnosis when Bartole did not object to its admission at the hearing.  
See
 
Interest of Johnson
, 2013 ND 146, ¶ 10, 835 N.W.2d 806 (“A party may waive an objection by failing to object to the admission or exclusion of testimony.”).  Additionally, the district court’s findings are supported by clear and convincing evidence and are not induced by an erroneous view of the law.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner